Title: From Thomas Jefferson to George Washington, 10 July 1785
From: Jefferson, Thomas
To: Washington, George



Dear Sir
Paris July 10. 1785.

Mr. Houdon would much sooner have had the honour of attending you but for a spell of sickness which long gave us to despair of his recovery and from which he is but recently recovered. He comes now for the purpose of lending the aid of his art to transmit you to posterity. He is without rivalship in it, being employed from all parts of Europe in whatever is capital. He has had a difficulty to withdraw himself from an order of the Empress of Russia, a difficulty however which arose from a desire to shew her respect, but which never gave him a moment’s hesitation about his present voyage which he considers as promising the brightest chapter of his history. I have spoke of him as an Artist only; but I can assure you also that, as a man, he is disinterested, generous, candid, and panting after glory: in every circumstance meriting your good opinion. He will have need to see you much while he shall have the honour of being with you, which you can the more freely admit as his eminence and merit gives him admission into genteel societies here. He will need an interpreter. I supposed you could procure some person from Alexandria who might be agreeable  to yourself to perform this office. He brings with him a subordinate workman or two, who of course will associate with their own class only.
On receiving the favour of your letter of Feb. 25. I communicated the plan for clearing the Patowmac, with the act of assembly, and an explanation of it’s probable advantages, to Mr. Grand, whose acquaintance and connection with the monied men here enabled him best to try it’s success. He has done so, but to no end. I inclose you his letter. I am pleased to hear in the mean time that the subscriptions were likely to be filled up at home. This is infinitely better, and will render the proceedings of the companies much more harmonious. I place an immense importance to my own country on this channel of connection with the new Western states. I shall continue uneasy till I know that Virginia has assumed her ultimate boundary to the Westward. The late example of the state of Franklin separated from N. Carolina increases my anxieties for Virginia.
The confidence you are so good as to place in me on the subject of the interest lately given you by Virginia in the Patowmac company is very flattering to me. But it is distressing also, inasmuch as, to deserve it, it obliges me to give my whole opinion. My wishes to see you made perfectly easy by receiving those just returns of gratitude from our country, to which you are entitled, would induce me to be contented with saying, what is a certain truth, that the world would be pleased with seeing them heaped on you, and would consider your receiving them as no derogation from your reputation. But I must own that the declining them will add to that reputation, as it will shew that your motives have been pure and without any alloy. This testimony however is not wanting either to those who know you or who do not. I must therefore repeat that I think the receiving them will not in the least lessen the respect of the world if from any circumstances they would be convenient to you. The candour of my communication will find it’s justification I know with you.
A tolerable certainty of peace leaves little interesting in the way of intelligence. Holland and the emperor will be quiet. If any thing is brewing it is between the latter and the Porte. Nothing in prospect as yet from England. We shall bring them however to decision now that Mr. Adams is received there.—I wish much to hear that the canal thro the Dismal is resumed. I have the honour to be with the most perfect esteem & respect Dr. Sir Your most obedient & most humble servt.,

Th: Jefferson

 